DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the at least one database" in line 5 and "said at least one database" in line 10.  There is insufficient antecedent basis for the limitation in the claim. For examination purpose, it is assumed to be --the database--.
	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (US 20140025211 A1; hereinafter “Cheim”) in view of Chang et al. (CN 108921457 A; machine translation; hereinafter “Chang”) and Bhowmick et al. (“PRIVATE-IYE: A Framework for Privacy Preserving Data Integration”; Proceedings of the 22nd International Conference on Data Engineering Workshops, 2006; hereinafter “Bhowmick”).

Regarding claim 1
a plurality of electrical equipment assets (i.e., “assets 40a-x… transformers 40a-x”) operated by a plurality of users (i.e., “one or more users”), wherein each of said users operates at least one associated electrical equipment asset from said plurality of electrical equipment assets (i.e., “one or more users to have access to the processed data 70, as well as recommended actions (actionable data) 70”; see [0035]; note that the users operate the assets to performing the actions on the assets); 
at least one database configured to store user-provided asset data from said plurality of users that is associated with the plurality of electrical equipment assets (i.e., “centralized computer system 20 is configured to obtain online data from a plurality (i.e. a fleet) of on-line sensors 30a-d”; see [0016]; note that it is implied or would have been obvious that the asset data are user-provided so as to be transferred and stored in the centralized computer system 20), the at least one database further including a pooled knowledge database (i.e., “off-line data storage system 31 … off-line databases 52”) relating to the electrical equipment assets (i.e., “off-line testing of a power distribution asset 40x … various data associated with the maintenance, testing, and operating performance of one or more transformers 40, or other asset, while the SCADA network 60 provides supervisory or operating data that is used to monitor the general operation of the transformers 40a-x of the power distribution network 50”; see [0017]), 
a computer system (i.e., “computer system 10”) in operative communication with said at least one database (see [0017] and FIG. 1), said computer system configured to analyze said user-provided asset data for said plurality of electrical equipment assets in conjunction with said pooled knowledge database (i.e., “In addition to acquiring on-line data, the computer system 10 also acquires off-line data from the off-line data storage system 31… The computer system 10 is also configured to be coupled to one or more off-line databases 52… The expert system 12 executed by the computer system 10 correlates the on-line operating parameter data received from the on-line sensors 30a-d, the off-line operating parameter data from databases 52, and the SCADA data from the SCADA network 60”), wherein said computer system generates a course of action or assessment from said analysis for one of said plurality of users and said at least one associated electrical equipment asset based on said user-provided asset data for the plurality of electrical equipment assets and said pooled knowledge database (i.e., “correlates the on-line operating parameter data received from the on-line sensors 30a-d, the off-line operating parameter data from databases 52, and the SCADA data from the SCADA network 60 to dynamically update the operating condition of each transformer 40a-x, or other asset, being monitored by the system 10 as output data 70 for the various members of the operational hierarchy 
Cheim does not explicitly teaches:
wherein each respective one of said plurality of users can identify from the at least one database only the at least one electrical equipment asset that is operated by the associated user.
However, the user-provided asset data would have been obviously identifiable by the user who provided the data so that the user can manage, check, and ensure the integrity of the data been sent or stored.
On the other hand, Chang teaches:
controlling user access rights so that users can only access their authorized resources (see translation [0061]).
And Bhowmick teaches: 
providing statistical information without identifying individual records (see p. 3, col. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Cheim in view of Chang and Bhowmick, to incorporate an access control features, such that each respective one of said plurality of users can 

Regarding claim 2, Cheim further teaches:
wherein said pooled knowledge database includes expert data, industry data, and asset data for said plurality of electrical equipment assets (i.e., “the off-line data storage system 31 may comprise any suitable mass storage device or database, and is configured store any information relating to the power distribution asset 40x, such as, off-line test analysis, including electrical tests, oil tests, special tests, maintenance information, and the like … the off-line databases 52 contain various data associated with the maintenance, testing, and operating performance of one or more transformers 40, or other asset, while the SCADA network 60 provides supervisory or operating data that is used to monitor the general operation of the transformers 40a-x of the power distribution network 50”; see [0017]).

Regarding claim 3, Cheim further teaches:
wherein said asset data includes procedures and reports for operation of said plurality of electrical equipment assets (i.e., “any information relating to the power distribution asset 40x, such as, off-line test analysis, 

Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein said pooled knowledge database is separated into classifications based on types of the plurality of electrical equipment assets.
But Cheim further teaches storing information for a particular type of asset, such as transformers (see [0017]) and acquiring off-line data for each type of transformer (see [0025]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to separate the pooled knowledge database into classifications based on types of the plurality of electrical equipment assets, as claimed. The motivation would be to help easily acquire the relevant data by the type of assets for analysis (see [0025]).

Regarding claim 6, Cheim further teaches:
wherein said course of action or assessment includes one or more of parameter estimation, data forecasting, and failure prediction for said at least one of the plurality of electrical equipment assets (i.e., “dynamically 

Regarding claim 7, Cheim further teaches:
wherein said computer system uses artificial intelligence to generate said recommended course of action or assessment for said at least one of said electrical equipment assets (i.e., “the expert system 12 incorporates "asset experience" into the analysis using various artificial intelligence techniques, such as fuzzy logic, Bayes belief propagation networks, neural networks and/or genetic algorithm tools, and the like”; see [0029]).

Regarding claim 8, Cheim further teaches:
wherein said plurality of electrical equipment assets include at least one of a transformer and a circuit breaker (i.e., “transformers 40a-x”; see [0017]).

claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein said pooled knowledge database is updated by said one of said plurality of users in response to an outcome of said one of plurality of users executing the course of action or assessment on the at least one of the plurality of electrical equipment assets.
However, the course of action or assessment as taught by Cheim includes actionable responses recommended courses of action to avoid the failures, which would include performing maintenance (see [0015]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to update said pooled knowledge database by said one of said plurality of users in response to an outcome of said one of plurality of users executing the course of action (e.g., maintenance) or assessment on the at least one of the plurality of electrical equipment assets, as claimed. The motivation would be to make sure the database have up-to-date information for better analysis. 

Regarding claim 10, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein said computer system is configured to update said analysis for determining said course of action or assessment in response to said update of said pooled knowledge database.
claim 9 above, it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure said computer system to update said analysis for determining said course of action or assessment in response to said update of said pooled knowledge database, as claimed. The motivation would be to use the most up-to-date information for the analysis for better results.

Regarding claim 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein each of said plurality of users has access to said computer system for said updated analysis of said user-provided asset data for said plurality of electrical equipment assets in conjunction with said pooled knowledge database.
However, the “access control” discussed in claim 1 above would obviously allow a user to access his own user-proved asset data, and thus the associated analysis for the user to assess the condition of the associated asset. It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the system such that each of said plurality of users has access to said computer system for said updated analysis of said user-provided asset data for said plurality of electrical equipment assets in conjunction with said pooled knowledge database, as claimed. The motivation would be to help getting better analysis results using up-to-date information associated with the same type of class of assets he is operating.

Regarding claim 12, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein said plurality of users receive said course of action or assessment based on said updated analysis only for those electrical equipment assets operated by said associated user.
However, the “access control” discussed in claim 1 above would obviously allow a user to receive results for only authorized information, such as analysis results for only the assets he is operating. It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the system such that said plurality of users receive said course of action or assessment based on said updated analysis only for those electrical equipment assets operated by said associated user, as claimed. The motivation would be to protect the privacy or other sensitive data of every users.

	Regarding claim 13, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings. Note that “providing the course of action or assessment to the respective user that operates the at least one of said plurality of electrical equipment assets” is not recited in claim 1 but would have been obvious over Cheim in view of Chang and Bhowmick, based on the concept of “access control” discussed in claim 1 above. 

	Regarding claim 14
providing a display in operative communication with said computer system; and displaying said course of action or assessment on said display (i.e., “The output data 70 generated by the system 10 comprises data embodied in any suitable medium, such as an electronic medium, including, but not limited to, email messages, web pages, computer interfaces (GUI--graphical user interfaces), electronic documents, or any other medium or format”; see [0019]).

Regarding claim 15, the claim recites the same substantive further limitations as claims and 2 and 3 and is rejected using the same teachings.

Regarding claim 17, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

Regarding claim 18, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Regarding claim 19, the claim recites the same substantive further limitations as claims 9 and 10 and is rejected using the same teachings. Note that the one or more algorithms are updated because “the parameters” are re-learned (see Cheim, [0029])

Regarding claim 20, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).

each of said plurality of users has access to analysis of the user-provided asset data for all of said plurality electrical equipment assets; and 
said plurality of users receive said course of action or assessment for only the respective electrical equipment assets operated by said respective user.
However, the “access control” discussed in claim 1 above would obviously allow each of the users to access the asset data in the pool knowledge for analysis while controlling the information revealed (analysis results) to the user for only the respective assets he is authorized, e.g., he is operating. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the method, such that each of said plurality of users has access to analysis of the user-provided asset data for all of said plurality electrical equipment assets; and said plurality of users receive said course of action or assessment for only the respective electrical equipment assets operated by said respective user, as claimed. The motivation would be to protect the privacy and/or other sensitive data of every users.

4.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim in view of Chang, Bhowmick, and Wei et al. (“Research on Unstructured Text Data Mining and Fault Classification Based on RNN-LSTM with Malfunction Inspection Report” Energies 2017; hereinafter “Wei”).

claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Cheim does not explicitly teaches:
wherein said computer system is configured to generate said course of action or assessment using machine learning natural language processing.
However, Wei teaches:
using unstructured data for the analysis of condition-based maintenance (CBM) of power transformers using natural language processing (see abstract and p. 2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Cheim in view of Chang and Bhowmick, further in view of Wei, to configure said computer system to generate said course of action or assessment using machine learning natural language processing, as claimed. The motivation would be to process unstructured data that might be provide for the maintenance, testing, and operating performance of one or more transformers provide to help with the analysis.

	Regarding claim 16, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings. 

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bou-Ghannam et al. (US 20170017934 A1) teaches a method for performing a complex asset analysis operation, comprising: receiving data from a plurality of crowd sourced complex assets; aggregating the data received from the plurality of crowd sourced complex assets; and, performing a complex asset analysis operation based upon the data received from the plurality of crowd sourced devices, the complex asset analysis operation providing an information brokerage function for a community of complex assets by managing shared information from the plurality of crowd sourced complex assets.
Singh et al. (US 20170302649 A1) teaches a system for segmenting industrial asset services for managing industrial assets. Information about industrial assets and their use conditions, such as gathered from sensors embedded at or near industrial assets themselves, may be aggregated, analyzed, and processed in software residing locally or remotely from the assets.
Vainberg et al. (US 20150066782 A1) teaches distributed intelligence computer systems for monitoring and managing assets employing communication between the monitored or managed assets, involving a remote central computer comprising a database of information related to the asset and may contain an historic record of past asset sensor signals, service records for the asset, and the like.
Tapia (US 20170353991 A1) teaches an artificial intelligence-based network advisor, involving analyzing a performance data using a trained machine learning model 
Simpson et al. (US 20170005967 A1) teaches method to generate knowledge base articles involves analyzing user-satisfaction indicators of a plurality of user response messages in a forum message board of a cloud computing system.
YANG et al. (CN 108876197 A) teaches a power device cluster and group analysis system, involving a large data and power equipment group and group analysis by cloud computing and artificial intelligence technology.
Wang et al. (US 20200293032 A1) teaches a system for monitoring a power substation asset, involving, during an offline analysis mode, acquiring and processing training data from different sources to generate one or more classifiers for an online anomaly detection and localization mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857